Case 1:15-cr-20259-TLL-PTM ECF No. 42, PageID.221 Filed 05/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                          Case No. 1:15-cr-20259
                                                            Honorable Thomas L. Ludington
RAYMOND JOSEPH BENZ,

                  Defendant.
________________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       On August 5, 2015, Defendant Raymond Joseph Benz pled guilty to one count of unlawful

imprisonment, in violation of 18 U.S.C. § 13. ECF No. 23. He was sentenced to 170 months

imprisonment and three years supervised release. ECF No. 28. He is currently housed at Federal

Correctional Institute, Fairton (“FCI Fairton”) in New Jersey.

       Defendant recently filed two motions for the appointment of counsel: one in December

2020 and the other in February 2021. ECF Nos. 37, 39. Both sought the appointment of counsel

for the purpose of preparing a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

This Court denied both motions because (1) the compassionate release statute does not provide an

independent basis for the appointment of counsel and (2) the appointment of counsel was not

warranted under the Sixth Amendment given that “[s]eeking compassionate release does not

involve complex facts or legal doctrines that would prevent Defendant from effectively bring the

claim on his own behalf.” See ECF No. 38 at PageID.205–06; ECF No. 40 at PageID.209–10.

       On May 20, 2021, Defendant filed a motion for reconsideration, asking again for the

appointment of counsel. ECF No. 41. For the reasons set forth below, Defendant’s Motion for

Reconsideration will be denied.
    Case 1:15-cr-20259-TLL-PTM ECF No. 42, PageID.222 Filed 05/27/21 Page 2 of 3




                                                     I.

         Pursuant to Local Rule 7.1(h), a party can file a motion for reconsideration of a previous

order. A motion for reconsideration will be granted if the moving party shows “(1) a palpable

defect, (2) the defect misled the court and the parties, and (3) that correcting the defect will result

in a different disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d

731, 733–34 (E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(h)(3)). A “palpable defect” is

“obvious, clear, unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v.

Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997)). “[T]he Court will not grant

motions for rehearing or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3); see also Bowens

v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015). Furthermore,

“[i]t is well-settled that parties cannot use a motion for reconsideration to raise new legal

arguments that could have been raised before a judgment was issued.” Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                                     II.

         In his Motion for Reconsideration, Defendant does not identify any palpable defect in the

prior orders denying him the appointment of counsel. He simply reiterates his prior claim that he

lacks the legal knowledge to effectively file a motion for compassionate release. ECF No. 41 at

PageID.212. He also states that he tried to obtain an attorney on his own but that the attorney

requested a nonrefundable fee of $15,000 to represent him.1 Id.




1
 Defendant included an engagement letter from the attorney in question. See ECF No. 41 at PageID.214–
17. It bears noting that the requested fee of $15,000 seems extraordinarily high given the limited complexity
of a compassionate release motion.

                                                    -2-
Case 1:15-cr-20259-TLL-PTM ECF No. 42, PageID.223 Filed 05/27/21 Page 3 of 3




       The requirements for compassionate release are set forth in the statute. See 18 U.S.C. §

3582(c)(1)(A). Defendant presumably has some knowledge of the statute, as both of his motions

for appointment of counsel mentioned that he had “exhausted [his] administrative remedies.” See

ECF No. 37 at PageID.207; ECF No. 39 at PageID.207. Simply put, Defendant has not identified

any fact that would require a different outcome for his previous motions.

                                               III.

       Accordingly, it is ORDERED that Defendant’s Motion for Reconsideration, ECF No. 41,

is DENIED.

Dated: May 27, 2021                                         s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                              -3-
